Citation Nr: 1812224	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  10-17 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sarcoidosis (claimed as upper respiratory condition).  

2.  Entitlement to an effective date prior to March 17, 2013 for the disability rating of 20 percent for a lateral meniscal tear of the left knee status-post arthroscopic repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1976 to September 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 and August 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The June 2009 rating decision denied entitlement to service connection for sarcoidosis.  The August 2014 rating decision granted an increased, 20 percent rating for a lateral meniscal tear of the left knee effective March 17, 2013.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in July 2010.  He also testified before the Board at a hearing in November 2017.  Transcripts of these hearings are of record.  

Additional VA treatment records have been added to the Veteran's file after the July 2015 Statement of the Case and June 2017 Supplemental Statement of the Case, but this evidence does not pertain to the issues currently before the Board.  Therefore, the claims can be considered on the basis of the current record.

The Board acknowledges that in December 2017 the Veteran submitted VA Form 21-0958, Notice of Disagreement (NOD), with a November 2017 rating decision that denied an increased rating for a left knee disability.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is in the process of taking action on this NOD.  As such, the Board will not take any further action on the matter, and it will only be before the Board if the Veteran timely files a substantive appeal after a statement of the case (SOC) is issued.

FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the Veteran's sarcoidosis was manifested during service or within one year of separation, or that it is otherwise related to his active service.

2.  The Veteran's claim for an increased disability rating for a lateral meniscal tear of the left knee status-post arthroscopic repair was received by VA on March 17, 2013.

3.  A December 21, 2012 VA examination report reflects a factually ascertainable increase in the left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sarcoidosis have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for an effective date of December 21, 2012, but no earlier, for the award of a 20 percent rating for a lateral meniscal tear of the left knee status-post arthroscopic repair have been met.  38 U.S.C. §§ 1155, 5107, 5110(b) (2012); 38 C.F.R. §§ 3.159, 3.400(o), 4.1, 4.3, 4.7, 4.59, Diagnostic Codes 5258, 5259, 5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection 

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease, including sarcoidosis, manifests to a compensable degree within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).
38 U.S.C. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Here, the Veteran contends he is entitled to service connection for sarcoidosis as he has had the disability since 1977 when he was treated for pneumonia while in service.

The Veteran meets the first element of direct service connection as VA and private treatment records illustrate the Veteran has been diagnosed with sarcoidosis since either 1984 or 1985.  However, following a review of the record, a preponderance of the evidence is against a finding that the Veteran's sarcoidosis incurred in or was aggravated by service.  

March 1977 service treatment records reflect that the Veteran was hospitalized for pneumonia.  The report of hospitalization reflects that a chest X-ray taken on admission revealed a questionable early infiltrate in the left lower lobe that was not diagnostic for pneumonia.  Follow up scans were completed which revealed a defect on the lower lobe that was consistent with a left lower lobe pneumonia and a definite infiltrate.  The doctors determined the scan was consistent with left lower lobe pneumonia and that the Veteran's clinical picture indicated he had pneumonia.  It was noted he was hospitalized for six days and that on the second and third day testing revealed definite rales in the left lower lobe of the lungs, but these had cleared by the time of his discharge.  The diagnosis was noted to be "pneumonia, left lower lobe; organism - streptococcus pneumeniae." 

A November 1993 private treatment record from Borgess Pulmonary and Critical Care Associates indicates that the Veteran was apparently diagnosed as having sarcoidosis in about 1985.  The physician noted that the Veteran's history was difficult and somewhat inconsistent.  A March 1994 treatment record indicates the Veteran reported having sarcoidosis since 1984.  

A July 2001 private treatment record from Dr. M.J.S. indicates the Veteran reported having a history of dyspnea since 1985.  He reported at that time that he was diagnosed with sarcoidosis.

Following an April 2009 VA examination, the examiner opined the Veteran's sarcoidosis is less likely as not caused by or a result of the Veteran's service.  The VA examiner reasoned that there is no evidence of sarcoidosis in the service treatment records.  Further, the examiner stated that sarcoidosis was first diagnosed in 1985, which is approximately three years after the Veteran separated from service.

The Veteran attended an additional VA examination in May 2017 for his sarcoidosis.  During the examination, the Veteran reported that he initially experienced symptoms of cough, weight loss, high fevers, and shortness of breath during service in 1977.  He indicated that his symptoms continued during his entire military career and after he was discharged from the military.  He indicated he was diagnosed with sarcoidosis in 1984.  Following a discussion of the symptoms of sarcoidosis, the examiner noted how during service, a 1977 lung scan showed pneumonia versus pulmonary embolism phenomena.  The examiner noted the Veteran was hospitalized and treated for pneumonia at that time.  The examiner also noted that the Veteran had complaints of a skin rash during service, which she indicated is another potential symptom of sarcoidosis.  The examiner explained that in the Veteran's case the evidence reflects the skin rash ended up being blisters on the feet.  The examiner also noted that the Veteran had a right lobectomy and isthemectomy of the thyroid in December 1980.  She explained that the thyroid nodule was determined to be a follicular adenoma, which is a benign tumor of the thyroid gland.  Based on the evidence and the above rationale, the VA examiner opined the Veteran's sarcoidosis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

The Board gives great probative weight to the opinions of the April 2009 and May 2017 VA examiners as the examiners provided sufficient rationale that is supported by the record. 

The Board has considered the Veteran's statements throughout the appeal period, including his testimony at the July 2010 DRO hearing and November 2017 Board hearing, that he has had sarcoidosis since 1977 after being exposed to a gas chamber and being treated for pneumonia.  In particular, in a March 1977 service treatment record described above, the Veteran wrote a note on the side of the record saying that a lung scan that revealed a defect in the left lower lobe of his lung was sarcoidosis.  However, as described above, the service treatment records from March 1977 when the Veteran was hospitalized for pneumonia reveals that treatment providers concluded the lung scans showed the Veteran had pneumonia.  The treatment providers diagnosed the Veteran with left lower lobe pneumonia and streptococcus pneumonia.  A review of the rest of the service treatment records, including the Veteran's separation examination in July 1982, shows there is no diagnosis of sarcoidosis while the Veteran was in service.  

The Veteran stated in a September 2015 statement that he was first diagnosed with sarcoidosis in 1984, but that he believes it had its onset in 1977 when he was treated for pneumonia.  The Veteran is competent to testify as to symptoms of a recognizable disease; however, as a layperson, the Veteran is not competent to provide an opinion as to the etiology of his sarcoidosis since whether the Veteran's sarcoidosis is related to service is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore the Board cannot assign these statements significant probative weight.  Id. 

In addition, the Board has considered the Veteran's representative's contention at the November 2017 hearing that in December 2013 a VA treatment provider, Dr. P.S., recorded that the Veteran had sarcoidosis diagnosed in 1977.  Another VA treatment provider, Dr. D.M., recorded the same treatment note in December 2013 reflecting that the Veteran had sarcoidosis diagnosed in 1977.  However, as is noted above, a review of the Veteran's service treatment records illustrate that the Veteran was diagnosed with pneumonia and not sarcoidosis in March 1977.  Further, the first diagnosis of sarcoidosis in the record is in 1984.  Thus, the Board gives little weight to these medical notations, as they appear to be based on an inaccurate factual premise.

The Veteran was diagnosed with sarcoidosis as early as 1984, so the Veteran is not entitled to service connection based on the presumptive theory of service connection, as it did not manifest within a year of his discharge from service.  Furthermore, although the Veteran has indicated he has had continuity of symptomatology of sarcoidosis since service, the competent and probative medical opinions have concluded that a condition indicative of sarcoidosis was not noted in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  As explained above, the April 2009 and May 2017 VA examiners provided persuasive opinions that the Veteran's symptoms and treatment during service, including his hospitalization for pneumonia, were not indicative of the chronic disability of sarcoidosis.  Thus, the in-service evidence does not sufficiently identify a disease entity or establish chronicity in service; thus, it is not necessary to further address the evidence regarding continuity of symptomatology. 38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1339.

In summary, the Board finds the preponderance of the evidence is against a finding that the Veteran's sarcoidosis is related to service.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection, the benefit-of-the-doubt rule is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Earlier Effective Date

The VA received the Veteran's claim for an increased evaluation for service-connected lateral meniscal tear of the left knee status-post arthroscopic repair on March 17, 2013.  

In an August 2014 rating decision, the RO increased the Veteran's disability rating from 10 percent to 20 percent effective March 17, 2013.  However, in his August 2014 Notice of Disagreement, the Veteran contends he is entitled to an earlier effective date for his left knee disability as he reported the problem with his knee to the VA in March 1983.

Under VA regulations, the effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Turning to the Veteran's case, since the Veteran's service-connected left knee disability was increased effective the date of his claim on March 17, 2013, the earliest effective date the Veteran would be entitled to is within one year prior to the date of his claim if there is a factually ascertainable increase in the disability during that time.  Thus, the issue is whether there is an ascertainable increase in the severity of the Veteran's disability to warrant a 20 percent evaluation within one year prior to March 17, 2013.

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As of March 17, 2013, the Veteran's left knee disability has been evaluated under hyphenated Diagnostic Code 5259-5260.  In general, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  

Under Diagnostic Code 5259, a 10 percent rating is assigned for removal of symptomatic semilunar cartilage.  Under Diagnostic Code 5260, a 0 percent rating is assigned for flexion limited to 60 degrees; a 10 percent rating is assigned for flexion limited to 45 degrees; a 20 percent rating is assigned for flexion limited to 30 degrees; and a 30 percent rating is warranted for limitation of flexion to 15 degrees.  Normal range of motion of the knee is 140 degrees of flexion and 0 degrees of extension.  38 C.F.R. § 4.71a, Plate II.

Although the RO has indicated the Veteran is evaluated under hyphenated Diagnostic Code 5259-5260, a review of the August 2014 rating decision reflects that the 20 percent rating was actually granted based on the criteria of Diagnostic Code 5258.  This Diagnostic Code provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Therefore, for determining whether the Veteran is entitled to a 20 percent rating prior to March 17, 2013, the Board will also consider the criteria under Diagnostic Code 5258.

In terms of the appeal period for the Veteran's earlier effective date claim, the Veteran had a left knee arthroscopy, partial lateral meniscectomy, on May 9, 2013.  Prior to the surgery, on December 21, 2012, the Veteran underwent a VA examination of his left knee.  The VA examiner did not note any frequent episodes of dislocation, joint locking, joint, pain, or joint effusion in the left knee.  In addition, the Veteran's left knee flexion was 95 degrees with pain at 90 degrees and 95 degrees upon repetitive use testing.  The Veteran had normal flexion.  However, following the examination, the VA examiner stated that the Veteran "appears to need to have arthroscopy on the left knee." On May 2, 2013, one week prior to the Veteran's knee surgery, the Veteran reported to a VA treatment provider that he has had left knee pain for the last four to five years but worsening over the last four to five months.  The Veteran's May 2013 statement and the VA examiner's December 2012 statement align and provide a factually ascertainable date where the increased symptoms occurred.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to an award of a 20 percent rating for his service-connected left knee disability is warranted effective December 21, 2012, the date the VA examiner stated that the Veteran was in need of arthroscopic surgery on the left knee, since it is a factually ascertainable date of increase that occurred within one year prior to the date the Veteran's claim was received.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 


ORDER

Service connection for sarcoidosis is denied.

Entitlement to an earlier effective date of December 21, 2012, for the service-connected lateral meniscal tear of the left knee status-post arthroscopic repair, is granted, subject to the regulations governing the payment of monetary awards.  


____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


